PER CURIAM:
David Bethea seeks review of the Administrative Review Board’s decision and order dismissing his complaint of retaliatory discharge filed pursuant to 49 U.S.C.A. § 31105 (West 2007 & Supp.2008). Our review of the record discloses that the Board’s decision is based upon substantial evidence and is without reversible error. Accordingly, we deny the petition for review for the reasons stated by the Board. Bethea v. Wallace Trucking Co., No. 07-057 (A.R.B. Dec. 31, 2007). We dispense with oral argument because the facts and *556legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.